Filed 11/16/21 P. v. Rocha CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                      or ordered published for purposes of rule 8.1115.



           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                       E077031

 v.                                                                       (Super.Ct.No. RIF1303076)

 DANIEL NINO ROCHA,                                                       OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Bernard Schwartz, Judge.

Reversed and remanded with directions in part, affirmed in part.

         Sheila O’Conner, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, A. Natasha Cortina and Lynne G.

McGinnis, Deputy Attorneys General, for Plaintiff and Respondent.




                                                              1
                                    I. INTRODUCTION

       Defendant and appellant Daniel Nino Rocha appeals the sentence imposed

following remand by this court with the direction that the trial court stay the 16-month

sentence on count 3 under Penal Code1 section 654. Upon remand, the trial court vacated

the sentence, and imposed then stayed an upper term sentence of three years on count 3.

Defendant argues the trial court lacked jurisdiction to increase the sentence on count 3

from this court’s dispositional order. The People agree, as do we. The trial court had no

power to deviate from the dispositional order in our opinion from defendant’s prior

appeal on remand. The matter is therefore remanded to the trial court with directions to

reduce the term on count 3 to a stayed 16-month term. In all other respects, the judgment

is affirmed.

                           II. PROCEDURAL BACKGROUND

       On July 12, 2013, a jury found defendant guilty of assault with a firearm (§ 245,

subd. (a)(2); count 1); possession of a firearm by a felon (§ 29800, subd. (a)(1); count 2);

and street terrorism (§ 186.22, subd. (a); count 3). As to count 1, the jury found true that

defendant had personally used a firearm (§ 12022.5, subd. (a)) and had personally

inflicted great bodily injury on the victim (§ 12022.7, subd. (a)). As to counts 1 and 2,

the jury found true that defendant committed the crimes for the benefit of, at the direction

of, or in association with, a criminal street gang (§ 186.22, subd. (b)(1)). In addition,

defendant admitted that he had suffered one prior prison term (§ 667.5, subd. (b)(1)), one


       1   All future statutory references are to the Penal Code unless otherwise stated.

                                              2
prior serious felony conviction (§ 667, subd. (a)), and one prior strike conviction (§§ 667,

subds. (c), (e)(1); 1170.12, subd. (c)(1)).

       On August 30, 2013, the trial court sentenced defendant to an aggregate term of

38 years eight months in prison as follows: the upper term of eight years on count 1, a

consecutive term of three years for the section 12022.7, subdivision (a) enhancement, a

consecutive term of 10 years for the section 186.22, subdivision (b)(1) enhancement, and

a consecutive term of 10 years on the section 12022.5, subdivision (a) enhancement; a

consecutive middle term of 16 months on count 2, with a consecutive, stayed, three-year

term for the section 186.22, subdivision (b)(1) enhancement; a consecutive middle term

of 16 months on count 3; plus a consecutive five-year term for the prior serious felony

conviction; and stayed a one-year term for the prior prison term.

       Defendant subsequently appealed his conviction and sentence. In a nonpublished

opinion filed October 30, 2014, in case No. E059570, we affirmed the judgment of

conviction, but directed the trial court to stay the 16-month sentence on count 3 pursuant

to section 654. We specifically ordered that, “The judgment is ordered modified to stay

the one-year-four-month sentence on count 3 (participation in a street gang) under

section 654. In all other regards, the judgment is affirmed. The trial court is directed to

prepare a corrected abstract of judgment and to forward it to the Department of

Corrections and Rehabilitation.”

       On February 25, 2015, after issuance of the remittitur in case No. E059570, at a

hearing outside the presence of counsel and defendant, the trial court vacated defendant’s



                                              3
sentence as to count 3, imposed an upper term of three years on that count, stayed the

three-year term under section 654 on count 3, and closed the case.

       On September 19, 2018, the court received a letter from the California Department

of Corrections and Rehabilitation (CDCR) asking it to recall defendant’s sentence and

resentence him under section 1170, subdivision (d). Specifically, the CDCR noted that,

in People v. Gonzalez (2009) 178 Cal.App.4th 1325 (Gonzalez), the Court of Appeal held

that a defendant could not be given separate sentences for enhancements under

sections 12022.7, subdivision (a) and 186.22, subdivision (b)(1)(C)⸺one of the terms

had to be stayed. The CDCR recommended that the trial court comply with the mandates

of Gonzalez.

       Upon receiving the letter from CDCR, the trial court appointed counsel to

represent defendant. In their respective briefing, both parties agreed that Gonzalez

controlled and that defendant’s sentence on the section 12022.7, subdivision (a)

enhancement⸺the shorter enhancement term⸺had to be stayed under section 654.

Among other requests, defense counsel asked the court to “correct” the sentence on count

3 “so that it conform[ed] with the command of the remittitur.” Counsel pointed out that

this court had directed a modification of the original judgment to reflect a 16-month stay

on count 3, but that the trial court had instead imposed a three-year term on that count

before staying it. Counsel argued that the trial court’s order was void and an excess of

jurisdiction.




                                             4
       At a hearing held on April 30, 2021, the trial court followed the recommendation

of the CDCR by staying defendant’s sentence on the section 12022.7, subdivision (a)

enhancement under section 654. The court, however, declined to make any other changes

to defendant’s sentence. As to defendant’s request to reduce the stayed three-year term

on count 3 to 16 months, the court stated: “All right. So, as mentioned, the original

sentence to Mr. Rocha was 38 years eight months. However, after the remittitur, the

Court stayed Count 3 pursuant to [section] 654 and the new sentence was 37 years four

months because that 16-month sentence was not allowed under the [C]ourt of [A]ppeal

opinion. The Court had previously simply sentenced him to the upper term of three

years. Rather than staying the 16 months, I stayed the three years. [¶] It doesn’t really

make much difference one way or the other because that time can never be imposed.

When and if Mr. Rocha is paroled, if he violated, he doesn’t get that time. That time can

never be imposed upon him. So there’s no danger of him receiving more time than he

should. So there was no additional issues taken by the Court’s imposition of the three

years which was stayed, and so I think we’ll just stick with that.” The court therefore

imposed a total prison term of 34 years four months. Defendant timely appealed from the

court’s judgment.

                                   III. DISCUSSION

       Defendant contends the trial court exceeded its jurisdiction when it increased his

sentence on count 3 to three years following our remittitur because the court was required




                                             5
to follow the directions issued by this court in our opinion in case No. E059570, and its

failure to do so requires a remand. The People agree, as do we.

       “[T]he essence of remittitur is the returning or revesting of jurisdiction in an

inferior court by a reviewing court.” (Gallenkamp v. Superior Court (1990) 221

Cal.App.3d 1, 10 (Gallenkamp).) “Once we finally resolve a criminal appeal, and after

the time has passed for the Supreme Court to grant review, we issue a remittitur to remit

the appellate court judgment to the trial court, to divest the appellate court of further

jurisdiction, and to transfer jurisdiction back to the trial court. (Cal. Rules of Court,

rule 8.272.) ‘Remittitur transfers jurisdiction back to the inferior court so that it may act

upon the case again, consistent with the judgment of the reviewing court.’” (People v.

Awad (2015) 238 Cal.App.4th 215, 223, quoting Gallenkamp, at p. 10.)

       “The order of the reviewing court is contained in its remittitur, which defines the

scope of the jurisdiction of the court to which the matter is returned.” (Griset v. Fair

Political Practices Com. (2001) 25 Cal.4th 688, 701 (Griset).) The Supreme Court has

stated: “When there has been a decision upon appeal, the trial court is reinvested with

jurisdiction of the cause, but only such jurisdiction as is defined by the terms of the

remittitur. The trial court is empowered to act only in accordance with the direction of

the reviewing court; action which does not conform to those directions is void.

[Citations.]” (Hampton v. Superior Court (1952) 38 Cal.2d 652, 655.) “When . . . there

is an appeal from a void judgment [or order], the reviewing court’s jurisdiction is limited

to reversing the trial court’s void acts. [Citations.]” (Griset, at p. 701.)



                                               6
       “‘When there has been a decision on appeal, the trial court is reinvested with

jurisdiction of the cause, but only such jurisdiction as is defined by the terms of the

remittitur. The trial court is empowered to act only in accordance with the direction of

the reviewing court; action which does not conform to those directions is void.’” (People

v. Dutra (2006) 145 Cal.App.4th 1359, 1366 (Dutra), citing Stafford v. Municipal Court

(1960) 180 Cal.App.2d 368, 370-371.) “‘Where a reviewing court reverses a judgment

with directions . . . the trial court is bound by the directions given and has no authority to

retry any other issue or to make any other findings. Its authority is limited wholly and

solely to following the directions of the reviewing court.’” (Dutra, at p. 1367.)

       Here, the disposition in the prior opinion, case No. E059570, was clear. In the

prior appeal, this court modified the judgment and ordered the trial court “to stay the one-

year-four-month sentence on count 3 (participation in a street gang) under section 654.”

In all other respects, we affirmed the judgment and directed the trial court “to prepare a

corrected abstract of judgment and to forward it to the Department of Corrections and

Rehabilitation.” The disposition did not direct the trial court to take any further actions,

and certainly not to increase the sentence on count 3 to three years. By increasing the

term on count 3, the trial court acted in contravention of the remittitur. Such sentence

imposed by the trial court upon remand is thus void.

       The trial court was bound by the terms of our remittitur. “A trial court may not

disobey a remittitur, as that would amount to overruling the appellate court’s decision,

thereby violating a basic legal principle: ‘Courts exercising inferior jurisdiction must



                                              7
accept the law declared by courts of superior jurisdiction. It is not their function to

attempt to overrule decisions of a higher court.’” (Dutra, supra, 145 Cal.App.4th at

p. 1362.) “Whether the trial court correctly interpreted our opinion is an issue of law

subject to de novo review.” (Ayyad v. Sprint Spectrum, L.P. (2012) 210 Cal.App.4th 851,

859.) The term of the remittitur should have been obeyed by the trial court.

                                    IV. DISPOSITION

       We order the sentence imposed on count 3 by the trial court upon remand vacated.

The matter is remanded to the trial court with directions to reduce the stayed three-year

term on count 3 (participation in a street gang) to a stayed 16-month sentence. The clerk

of the superior court is directed to prepare an amended abstract of judgment reflecting the

modification and to forward it to the Department of Corrections and Rehabilitation. In all

other respects, the judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                 CODRINGTON
                                                                                            J.
We concur:


RAMIREZ
                        P. J.


McKINSTER
                           J.




                                              8